Citation Nr: 1001182	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for myasthenia gravis, to 
include as due to an  undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from February 2003 to December 
2004, including a tour in the Persian Gulf.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The RO certified this appeal to the Board in November 2007 
and, in 2008 and 2009, so more than 90 days later, the 
Veteran submitted additional evidence.  But, in her 
representative's October 2009 informal hearing presentation, 
she waived her right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

In May 2009, the Veteran submitted a statement outlining 
multiple disabilities and symptomatology, to include 
difficulty swallowing, sleep apnea, gastric reflux, 
constipation, fainting, vomiting, weight loss, low and high 
blood pressure, and pain and numbness in multiple locations 
(i.e., forearm, limbs, stomach, back, ear, jaw, hands, feet).  
This is referred to the RO for appropriate action.

The appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the Veteran if any further 
action is required on her part.


REMAND

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the Veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Prior to entering active duty in February 2003, the Veteran 
was treated in June 2001 by Dr. G. K., a private physician, 
for complaints of dysphagia.  The Veteran's February 2003 
pre-deployment health assessment and initial medical review, 
prior to entering the active service, did not note or 
otherwise detect a pre-existing dysphagia or myasthenia 
gravis.  On March 17, 2003, less than a month after she began 
active duty, she was seen by a physician for complaints of 
intermittent dysphagia with solids and liquids.  The Veteran 
reported having the dysphagia for several months.  In April 
2003, the Veteran was seen by a physician for complaints of a 
vague abdominal pain, difficulty swallowing, and shortness of 
breath.  A barium swallow study performed in April 2003 
indicated that the Veteran had an abnormal esophogram.  In 
June 2003, the Veteran was seen by a physician for difficulty 
swallowing liquids and solids, aspiration into the lungs, 
running nose, and difficulty speaking.  The Veteran's Patient 
Movement Request, completed to return the Veteran from 
Southwest Asia, indicated that the Veteran had a diagnosis of 
chronic dysphagia and had a 25-year history of intermittent 
dysphagia and lifelong constipation.  In July 2003, the 
Veteran received a diagnosis of dysphagia from a physician.  
In August 2003, the Veteran was diagnosed with dysphagia and 
vocal cord dysfunction by a physician.  In November 2003, 
electrodiagnostic studies showed evidence of myasthenia 
gravis.  In December 2003, the Veteran received a diagnosis 
of deteriorating neurological disease, myasthenia gravis.  In 
March 2004, a physician determined that a definitive 
diagnosis of myasthenia gravis could not be made at that 
time, and the diagnosis remained probable or possible.  
However, the physician did diagnose the Veteran with chronic 
dysphagia.  In July 2004, the Veteran was treated for an 
esophageal ulcer.  

In July 2004, the Veteran received an early discharge from 
the military referable to this diagnosis.  The Medical Board, 
upon a physical examination and review of her service 
treatment records (STRs), determined she was unfit for 
military service because of the effects of this condition.  
The Medical Board concluded her myasthenia gravis had not 
existed prior to service (EPTS).  However, the Physical 
Evaluation Board (PEB) reported that the onset of symptoms of 
myasthenia gravis was in 2002.  The PEB concluded that the 
Veteran's myasthenia gravis had EPTS, and that it had not 
been aggravated by her military service.  The Veteran filed a 
claim of service connection for myasthenia gravis prior to 
her effective date of discharge in December 2004.

An examination and opinion are needed with regard to whether 
the Veteran's claimed myasthenia gravis was incurred in 
service, or whether such disability pre-existed service, and, 
if so, was aggravated therein.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, in recent statements, the Veteran indicated 
that in the past two years she has been treated by the VA 
Medical Center (VAMC) in Nashville for her condition.  A 
preliminary review of the record reveals that these recent 
treatment records are not on file.  As such records are 
potentially relevant to the claim, such records must be 
associated with the claims folder.  38 C.F.R. § 3.159(c).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Obtain the Veteran's treatment 
records from the Nashville VAMC, for the 
period July 2006 to the present.  If any 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of her claimed myasthenia 
gravis.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should respond 
to the following:

a)  Does the Veteran have a current 
disability of myasthenia gravis, and what 
are the symptoms attributable to any such 
disability?

b)  Is any myasthenia gravis causally 
related to the Veteran's period of active 
duty service from February 2003 to 
December 2004; 

c)  Did the Veteran's myasthenia gravis 
pre-exist her period of service from 
February 2003 to December 2004?  

d)  If the examiner determines that the 
Veteran has myasthenia gravis which pre-
existed service, the examiner should 
offer an opinion as to whether there was 
an increase in the severity of the 
Veteran's myasthenia gravis disability in 
service, and whether such an increase was 
due to the natural progress of the 
disease.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the pre-
February 2003 treatment records, service 
treatment records, findings of the 
Medical Board and Physical Evaluation 
Board, and post-service findings.  

3 After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

